                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO


NORMA ANDÚJAR VALENTÍN               CIVIL NO. 18-CV-01811 (ADC)

       Plaintiff

              Vs.                     (JURY TRIAL REQUESTED)


ASHFORD PRESBYTERIAN
HOSPITAL et als

           Defendants




                        MOTION FOR SUMMARY JUDGMENT


TO THE HONORABLE COURT:

      COMES NOW, co-defendant Dr. Pedro J. Hernández (Dr. Hernández)

through his undersigned counsel and respectfully STATES and PRAYS as

follows:

                              I.   INTRODUCTION


      Plaintiff alleges that her nephew, Samuel Boria Andújar, died as a result

of the medical treatment provided by defendants and now seeks redress for the

damages suffered. However, plaintiff is precluded by law from filing any

malpractice claim against Dr. Hernández - who at all times pertinent to the

complaint - was a faculty member of the University of Puerto Rico’s School of

Medicine and acted in said capacity when he treated plaintiff’s nephew.

[Statement of Uncontested Material Facts (SUF) 1-9]



                                                                              1
      Dr. Hernández hereby moves for the dismissal of the complaint filed

against him with prejudice pursuant to Article 41.050 of the Puerto Rico

Insurance Code, 26 LPRA Sec 4105.


  II. SUMMARY JUDGMENT IS APPROPRIATE PURSUANT TO 26 L.P.R.A.
                             §4105


      A grant of summary judgment is appropriate when the evidence before the

court shows "that there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law. Fed.R.Civ.P. 56(c)."

Seaboard Surety Co. v. Greenfield Middle Sch. Bldg. Comm., 370 F.3d 215, 218

(1st Cir.2004). In ruling on a motion of summary judgment, a court must view

"the facts in the light most favorable to the non-moving party, drawing all

reasonable inferences in that party's favor." Carcieri v. Norton, 398 F.3d 22, 29

(1st Cir. 2005); Barbour v. Dynamics Research Corp., 63 F.3d 32, 36 (1st

Cir.1995); O'Connor v. Steeves, 994 F.2d 905, 907 (1 st Cir 1993) Hence, the

burden of proof is on the moving party to establish that there are no genuine

issues of material fact in dispute and that it is entitled to judgment as matter of

law. Fed. R. Civ. P. 56 (c); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256

(1986).

      The Medical–Hospital Professional Liability Insurance Act ("MHPLIA"), 26

L.P.R.A. § 4105, provides immunity to those doctors, and other health care

providers who, like Dr. Hernández, provide services or carry out their duties and

functions, including teaching duties, as employees of the Commonwealth of

Puerto Rico, its dependencies and instrumentalities. [SUF 4-5] Colón v. Ramírez,



                                                                                  2
913 F.Supp.112, 119 (D.P.R.1996); Feliciano v. Díaz, 641 F.Supp.2d 120 (2009).

In its pertinent part, 26 L.P.R.A. §4105 states as follows:

      “No healthcare professional (employee or contractor) may
      be included as a defendant in a civil action for damages
      because of culpability or negligence arising from malpractice
      committed in the practice of his/her profession while said
      healthcare professional acts in compliance with his her duties
      and functions, including teaching duties, as an employee of the
      Commonwealth      of   Puerto   Rico,   its   dependencies   and
      instrumentalities….” [Emphasis and translation ours]



      “The figure of immunity - as manifested in this context - is conferred by

the Legislature in response to public policy considerations which go beyond the

limits of the acts or omissions of the individual who enjoys it. Romero Arroyo v.

Commonwealth, 127 DPR 724, 745 (1991). Reflecting on Article 41.050 of the

Code of Insurance, and the provisions that preceded it, [the Puerto Rico Supreme

Court] has commented that 'immunity' "[is not] a defense of the doctor

concerned by the claims against him, but lack of cause of action against".

Lind v. Rodriguez, 112 DPR 67, 69 (1982). See, in addition, Rodríguez Ruiz v.

Hosp. San Jorge, 169 DPR 850 (2007); Flores Román v. Ramos Gonzalez, 127

DPR 601 (1990); Vazquez Negron v. Commonwealth, 113 DPR 148 (1982);

Vazquez v. Commonwealth, 109 19 DPR (1979). Therefore, an individual who

enjoys immunity is not subject to litigation, regardless of whether it has

carried out an act or omission by negligence or fault.”            See Rodriguez

Figueroa V. Centro De Salud 2017 TSPR 053 [Translation and emphasis ours]



                                                                                3
         Therefore the material facts that must be established by the moving party

are:

                       i. that the doctor or medical professional worked for the

                           Commonwealth, any of its instrumentalities or dependencies,

                           and

                      ii. that the alleged malpractice occurred while carrying out his

                           or her duties as an employee or agent of the Commonwealth,

                           any of its instrumentalities or dependencies.

If the nonmoving party fails to controvert these facts, it necessarily follows that

the health care professionals involved are to be given the immunity conferred to

them by law. Whether there was an act or omission by negligence or fault is

immaterial to the immunity controversy as Article 41.050 of the Insurance Code

(26 L.P.R.A. § 4105) precludes malpractice claims against said health care

professionals. Therefore, any such claims against said professionals must be

summarily dismissed with prejudice 1.



           III. DR. HERNÁNDEZ MEETS THE CRITERIA SET FORTH BY
                              26 L.P.R.A. §4105

         As previously stated, the immunity granted to healthcare providers under

26 L.P.R.A. § 4105 requires that the doctor or medical professional work for the

Commonwealth, any of its instrumentalities or dependencies, and that the

alleged malpractice occurred while carrying out his or her duties as an employee



1
  This statue does not preclude the filing, before the local courts, of a civil complaint against the Commonwealth or
the appropriate dependencies or instrumentalities involved. In this case, the University of Puerto Rico. [SUF 7-9]

                                                                                                                        4
or agent of the Commonwealth, any of its instrumentalities or dependencies.

Such is the case of appearing defendant.


      A. Dr. Hernández is a faculty member of the University of Puerto Rico
         School of Medicine, an instrumentality of the Commonwealth of
         Puerto Rico

      The University of Puerto Rico (UPR), an instrumentality of the

Commonwealth of Puerto Rico, constitutes one organic system of higher

education, composed of several institutional units. Its School of Medicine

(commonly known in the Spanish language as “Recinto de Ciencias Médicas”) is

part of said institutional units. 18 L.P.R.A. 601 et seq.

      Since 2013, Dr. Hernández has been a faculty member of the University

Of Puerto Rico-Medical Sciences Campus’ School of Medicine Department of

Surgery and among the duties he conducts for the UPR is to teach and supervise

residents carrying out their surgical rotations at Auxilio Mutuo Hospital (AMH).

[SUF 3-4] Hence, he meets the first prong of Section 4105 supra. as he conducts

teaching duties for the UPR.



      B. Dr. Hernández was carrying out his duties as a faculty member of
         the UPR at the time he treated plaintiff’s nephew


      On July 1st 2014 AMH and UPR subscribed an agreement they titled

“Affiliation Agreement for Educational Experiences of Residents (Surgical

Rotations)”, herein after referred to as “Surgical Rotations Program”. The purpose

of said agreement was to provide UPR residents with educational experiences in



                                                                                 5
a health care setting. Pursuant to the terms of the Surgical Rotations Program,

AMH is to provide its facilities so that UPR’s faculty and residents can conduct

the surgical rotations required as part of their medical training. [SUF 1-2] Dr.

Hernández is one of several members of UPR’s faculty assigned to teach and

supervise UPR’s residents during their surgical rotations at AMH. [SUF 4]

      A simple reading of the previously mentioned agreement suffices to

conclude that Dr. Hernández was carrying out the duties the UPR assigned him

so it may comply with the terms of the Surgical Rotations Program. [SUF 1-4]

Contracts, pursuant to the Puerto Rico Civil Code, are perfected by mere consent,

and every party is bound from the time of consent not only to comply with what

is expressly agreed upon, but also with the consequences that, according to their

nature, are consistent with good faith, custom, and the law. Civil Code, Article

1210, Laws of P.R. Ann., Tit. 31 § 3376; Unisys v. Ramallo Bros. Printing Co.,

Inc., 128 D.P.R. 842, 852 (1991); Ramírez v. Club Cala de Palmas, 123 D.P.R.

339, 345-46 (1989). In addition, it is clearly settled law that the pacts and

agreements made by the parties to a contract have legal force and should be

fulfilled in accordance thereto. Civil Code, Article 1044, Laws of P.R. Ann., Tit.31

§ 2994; see also García v. World Wide Entmt. Co., 132 D.P.R. 378, 384 (1992).

Moreover, when the terms, conditions, and exclusions of a contract are clear,

specific, and give no margin to ambiguities or different interpretations, they are

the rule to apply. Civil Code, Article 1233, Laws of P.R. Ann., Tit. 31 § 3471; see

also Curbelo v. A.F.F., 127 D.P.R. 747, 760 (1991). The courts of justice, thus,

cannot free a party from fulfilling what it contractually agreed to, when said

contract is legal and valid, and does not have any defects. Constructora Bauzá

                                                                                   6
v. García López, 129 D.P.R. 579, 593 (1991).

      According to the complaint, Dr. Hernández treated plaintiff’s nephew on

August 2016. At the time, the contract between AMH and UPR was in full force

and effect. Therefore, the treatment provided by Dr. Hernández to plaintiff’s

nephew at AMH was provided as part of his teaching duties as a faculty member

of the UPR’s School of Medicine. [SUF 3-6]

      Having established the last prong of Section 4105 supra, all the necessary

criteria set forth by Article 41.050 of the Insurance Code (26 L.P.R.A. §4105)

have been met. Consequently, plaintiff is precluded from filing any malpractice

complaint against Dr. Hernández and ought to be dismissed with prejudice as a

matter of law.



      IV. CONCLUSION

      In sum, taking the facts in the light most favorable to plaintiff and in view

of the material uncontested facts establishing that at all pertinent times Dr.

Hernández acted within the scope of his duties as Attending physician for the

University of Puerto Rico-Medical Sciences Campus’ School of Medicine

Department of Surgery, Dr. Hernández is entitled to immunity from malpractice

claims and plaintiff is precluded from filing the instant action against appearing

defendant under Article 41.050. Consequently, the present complaint must be

dismissed with prejudice.




                                                                                  7
      WHEREFORE defendant respectfully moves the Court to grant the present

motion and enter partial judgment summarily dismissing plaintiff’s complaint

against Dr. Hernández with prejudice.

      Respectfully Submitted.

I hereby certify that a copy of this motion was filed using the Court’s CM/ECF

system that will electronically send a copy to counsel of record.

      RESPECTFULLY SUBMITTED

      In San Juan, Puerto Rico on this 2 nd day of March , 2019.

                                  DOBLE GALLART LAW LLC
                                  Attorney for Dr. Hernández
                                  420 Ponce de León Ave., Suite 304
                                  San Juan, Puerto Rico 00918-3403
                                  Tel: (787) 754-7171/Fax: (787) 250-1041
                                  E-mail: doblegallart@gmail.com


                                  By: /s/ Angelique Doble Bravo
                                        ANGELIQUE DOBLE BRAVO
                                        USDC-PR 221208




                                                                             8
